       Case 2:18-cr-00263-JAM Document 56 Filed 03/08/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Mia_Crager@fd.org
6    Attorney for Defendant
     MICHAEL BRANDON SPILLERS
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   ) Case No. 2:18-cr-00263-JAM
11                                               )
     Plaintiff,                                  ) MOTION TO WITHDRAW AS COUNSEL
12                                               ) AND ORDER
     vs.                                         )
13                                               )
     MICHAEL BRANDON SPILLERS                    )
14                                               )
                                                 )
15   Defendant.                                  )
                                                 )
16
            Undersigned counsel hereby respectfully moves to withdraw as counsel for Mr. Michael
17
     Brandon Spillers. From February 28, 2021 to March 1, 2021, the Office of the Federal Defender
18
     became aware of a legal conflict in this case and determined that our office could no longer
19   represent Mr. Spillers because of it. The Criminal Justice Act (“CJA”) Panel Administrator was
20   notified and panel attorney Phillip Cozens has agreed to substitute in as counsel.
21          Accordingly, pursuant to Local Rule 182(g), the Office of the Federal Defender

22   respectfully moves this Honorable Court to permit it to withdraw as counsel and to order the CJA
     appointment of Mr. Cozens to represent Mr. Spillers nunc pro tunc to March 1, 2021. Mr.
23
     Cozens’s full name and address are as follows:
24
                           Frederick Philip Cozens
25                         Philip Cozens, Attorney at Law
                           1007 Seventh St.
26                         Suite 208
                           Sacramento, CA 95814
27
                           916-443-1504
28                         Email: pcozens@aol.com

                                                      -1-
       Case 2:18-cr-00263-JAM Document 56 Filed 03/08/21 Page 2 of 3


1    Dated: March 4, 2021
                                                 HEATHER E. WILLIAMS
2                                                Federal Defender
3
                                                 /s/ Mia Crager
4                                                MIA CRAGER
                                                 Assistant Federal Defender
5                                                Attorney for Defendant
                                                 MICHAEL BRANDON SPILLERS
6
           I accept the substitution and ask to be appointed.
7
     Dated: March 4, 2021                        /s/ Phillip Cozens
8                                                PHILLIP COZENS
                                                 Attorney at Law
9
           I consent to the substitution.
10
     Dated: March 4, 2021
11                                               /s/ Michael Spillers
                                                 MICHAEL SPILLERS
12                                               (Electronic signature affixed by Mia Crager
                                                 per General Order 616)
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
       Case 2:18-cr-00263-JAM Document 56 Filed 03/08/21 Page 3 of 3


1                                               ORDER
2
3           IT IS SO ORDERED that the Office of the Federal Defender is relieved as counsel and

4    that Phillip Cozens is appointed to represent Brandon Michael Spillers, nunc pro tunc to March

5    1, 2021.

6
     DATED: March 5, 2021                          /s/ John A. Mendez
7                                                  THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
